 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                      Case No.: 19MJ4100-BLM
10
11                           Plaintiff,
                                                    ORDER AND JUDGMENT TO
12                                                  DISMISS THE COMPLAINT
           v.                                       WITHOUT PREJUDICE
13
     CINTHYA YANETH DEL VILLAR,
14
15                           Defendant.
16
17
18        Upon motion of the United States of America and good cause appearing,

19        IT IS HEREBY ORDERED that the COMPLAINT in the above-entitled case be

20 dismissed without prejudice as to Defendant Cinthya Yaneth Del Villar.
21       IT IS SO ORDERED.

22
23                October 16
          DATED: _________________, 2019.

24
25                                            __________________________
                                           Honorable Barbara L. Major
26                                         United States Magistrate Judge
27
28
